DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/20, 7/25/19 is being considered by the examiner.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 5/14/21, 5/20/21 and 5/21/21.
The application has been amended as follows: 
Claim 1.	(Currently Amended) An attachment configured to harvest a crop and to attach to a self- propelled harvester, the attachment comprising: 
a middle region at which the attachment is configured to be removably arranged on a feeder housing of the self-propelled harvester; 
a first lateral region positioned adjacent to one side of the middle region and a second lateral region positioned adjacent to another side of the middle region, with each 
one or more first lateral region lighting devices positioned on the attachment above the bottom surface of the first lateral region and below a top edge of the rear wall of the first lateral region; and 
one or more second lateral region lighting devices positioned on the attachment above the bottom surface of the second lateral region and below a top edge of the rear wall of the second lateral region, 
wherein the one or more first lateral region lighting devices and the one or more second lateral region lighting devices are configured to generate light cones that are directed in a driving direction of the self-propelled harvester, 
wherein the one or more first lateral region lighting devices and the one or more second lateral region lighting devices are configured to illuminate a region in front of the attachment close to the ground beyond a front edge of the bottom surface, 
wherein a dust cloud is generated in a close vicinity of the attachment while the attachment is harvesting, and 
wherein the region, in front of the attachment beyond the front edge of the bottom surface, illuminated by the one or more first lateral region lighting devices and the one or more second lateral region lighting devices, is below the dust cloud.

Claim 2.	(Canceled) 

Claim 3.	(Canceled) 

Claim 4.	(Currently Amended) The attachment of claim [[2]]1, wherein the one or more first lateral region lighting devices are positioned on or integrated in the rear wall of the first lateral region; and
	wherein the one or more second lateral region lighting devices are positioned on or integrated in the rear wall of the second lateral region.

Claim 9.	(Currently Amended) The attachment of claim 1, further comprising:
of the first lateral region, wherein the one or more first lateral region rear lighting devices are configured to generate a light beam that is oriented opposite a driving direction of the self-propelled harvester and on a region lying behind the attachment; and 
	one or more second lateral region rear lighting devices integrated on, positioned on, or in the rear wall of the second lateral region, wherein the one or more second lateral region rear lighting devices are configured to generate a light beam that is oriented opposite the driving direction of the self-propelled harvester and on the region lying behind the attachment.

Claim 17.	(Currently Amended) The attachment of claim 1, further comprising:
	one or more first lateral region end lighting devices positioned on an end of the first lateral region; 
	one or more second lateral region end lighting devices positioned on an end of the second lateral region, wherein the one or more first lateral region end lighting devices and the one or more second lateral region end lighting devices comprise a pair of lateral region end lighting devices;
	one or more first lateral region rear lighting devices integrated on, positioned on, or in the rear wall the first lateral region, wherein the one or more first lateral region rear lighting devices are configured to generate a light beam that is oriented opposite a driving direction of the self-propelled harvester and on a region lying behind the attachment; [[and]]
	one or more second lateral region rear lighting devices integrated on, positioned on, or in the rear wall the second lateral region, wherein the one or more second lateral region rear lighting devices are configured to generate a light beam that is oriented opposite the driving direction of the self-propelled harvester and on the region lying behind the attachment wherein the one or more first lateral region rear lighting devices and the one or more second lateral region rear lighting devices comprise a pair of lateral region rear lighting devices; and
	wherein the self-propelled harvester includes a driver’s cab in which at least one operating unit is configured to individually control switching on and off of at least some 

Claim 20.	(Currently Amended) The attachment of claim 1, further comprising:
	one or more first lateral region end lighting devices positioned on an end of the first lateral region; 
	one or more second lateral region end lighting devices positioned on an end of the second lateral region, wherein the one or more first lateral region end lighting devices and the one or more second lateral region end lighting devices comprise a pair of lateral region end lighting devices;
	one or more first lateral region rear lighting devices integrated on, positioned on, or in the rear wall the first lateral region, wherein the one or more first lateral region rear lighting devices are configured to generate a light beam that is oriented opposite a driving direction of the self-propelled harvester and on a region lying behind the attachment; [[and]]
	one or more second lateral region rear lighting devices integrated on, positioned on, or in the rear wall the second lateral region, wherein the one or more second lateral region rear lighting devices are configured to generate a light beam that is oriented opposite the driving direction of the self-propelled harvester and on the region lying behind the attachment wherein the one or more first lateral region rear lighting devices and the one or more second lateral region rear lighting devices comprise a pair of lateral region rear lighting devices; and
	wherein the self-propelled harvester includes a driver’s cab in which at least one operating unit is configured to jointly control the switching on and off of all of the one or more first lateral region lighting devices, the one or more second lateral region lighting devices, the one or more first lateral region end lighting devices, the one or more second lateral region end lighting devices, the one or more first lateral region rear lighting devices, and the one or more second lateral region rear lighting devices.

Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, an attachment configured to harvest a crop and to attach to a self-propelled harvester, the attachment comprising the one or more first lateral region lighting devices and the one or more second lateral region lighting devices are positioned on the attachment above the bottom surface of the first and second lateral regions respectively and below a top edge of the rear wall of the first and second lateral regions respectively and are configured to generate light cones that are directed in a driving direction of the self-propelled harvester, wherein the one or more first lateral region lighting devices and the one or more second lateral region lighting devices are configured to illuminate a region in front of the attachment close to the ground beyond a front edge of the bottom surface, wherein a dust cloud is generated in a close vicinity of the attachment while the attachment is harvesting, and wherein the region, in front of the attachment beyond the front edge of the bottom surface, illuminated by the one or more first lateral region lighting devices and the one or more second lateral region lighting devices, is below the dust cloud.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
In particular, the closest prior art of record, SHUPERT (US 4502270), teaches lighting devices on the attachment but fails to show the lighting devices being configured to generate light cones that are directed in a driving direction of the self-propelled harvester to illuminate a region in front of the attachment close to the ground beyond a front edge of the bottom surface; wherein, the region is below a dust cloud generated in a close vicinity of the attachment while the attachment is harvesting.
Dependent claims 4-20 are allowed at least for their dependencies on allowable independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MCKINNEY (US 10829033), HUNT (US 10834798), DEMSKI (US 20200346579), WICHELT (US 5442527), FRITZ (US 20180236928), KIM (US 20100245542).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875